¶29
Sweeney, A.C.J.
(dissenting) — I believe that the result the trial judge reached, and the majority affirms, is fair. But I cannot find case law to support that result.
¶30 First, I agree that there is ample testimony from which the judge could conclude this was a meretricious relationship.
¶31 The issue I struggle with is whether the court had the necessary discretionary authority to award Patricia Soltero $15,000 a year for companionship and services to the relationship. I do not believe it did.
¶ 32 The court could certainly make a just and equitable distribution of property following this meretricious relationship. Connell v. Francisco, 127 Wn.2d 339, 346, 898 P.2d 831 (1995). That is done first by evaluating “the interest each party has in the property acquired during the relationship.” Id. at 349. There, “[t]he critical focus is on property that would have been characterized as community property had the parties been married. This property is properly before a trial court and is subject to a just and equitable distribution.” Id. Income and property acquired during a meretricious relationship is presumed to be owned by both parties and before the court for distribution, “so that one party is not unjustly enriched at the end of such a relationship.” Id. This presumption, like any presumption, *375can be rebutted. Id. at 351. The community may have a right of reimbursement if community funds or efforts increase the equity or value of separate property; but this may be offset by any reciprocal benefit to the community. Id.
¶33 Here, much of Kenneth Wimer’s property and business assets were purchased during his relationship with Ms. Soltero. But, the court specifically concluded they were all his separate property because they were purchased with separate funds. This is undisputed. Ms. Soltero argues, nonetheless, that she increased the value of Mr. Wimer’s homes and businesses through her efforts. But again, the court found the increases in value over this time to be due to Mr. Wimer’s efforts. This is also well supported by this record. And I can find no substantial evidence that Ms. Soltero’s efforts increased the value of Mr. Wimer’s businesses or homes. The court then correctly concluded that none of this property was pseudo-community property nor did it err in refusing to reimburse the community for any of the increases in Mr. Wimer’s property.
¶34 The court, instead, awarded Ms. Soltero $15,000 a year for nine years of services as a “cohabitating, committed, long-term companion, including the obligations of running the household and business ¡social matters.” Clerk’s Papers at 25 (emphasis added). But, I find no basis in Washington law for such an award. See Connell, 127 Wn.2d at 349 (after finding a meretricious relationship, trial court must evaluate the interest each party has in the property acquired during the relationship, and make a just and equitable distribution of the property); see also In re Marriage of Pennington, 142 Wn.2d 592, 604-05, 14 P.3d 764 (2000) (declining to make an equitable distribution on the basis of cooking, cleaning, and interior decoration, where plaintiff could not show she invested her time or money into one specific asset so as to create an inequity).
¶35 These efforts are, instead, generally seen as gratuitous:
In conformity with the general rule that where a close family relationship exists, services rendered by one member of *376a family to another are presumed to be gratuitous, . . . where a man and woman lived together, knowing that their relationship was meretricious, the law would not imply a promise on the part of the man to pay for the services rendered by the woman during such relationship, but would presume . . . that these services were rendered gratuitously, without expectation of payment.
Jane Massey Draper, Annotation, Recovery for Services Rendered by Persons Living in Apparent Relation of Husband and Wife Without Express Agreement for Compensation, 94 A.L.R.3d 552, 555 (1979). Ms. Soltero was happy to help with the household, social, and business matters without expectation of payment. See Report of Proceedings at 300, 328, 365, 372. On this record, the benefits here were reciprocal.
¶36 The court then erred in awarding a judgment to Ms. Soltero for her companionship and gratuitous contributions to the relationship. I therefore respectfully dissent.
Review granted at 156 Wn.2d 1031 (2006).